Citation Nr: 1241808	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-20 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


WITNESSES AT HEARING ON APPEAL

Appellant and T.M.


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from September 1982 to September 1983.  She had subsequent service in the Marine Corps Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge at the RO in September 2012.  A transcript of her hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral knee disability.  She maintains that the rigors of training during her active service with the U.S. Marine Corps caused damage to her knees and is the source of her current knee complaints.  She has reported and testified that she was "recycled" to a new platoon in boot camp because she was unable to pass the running portion of the physical fitness test; she asserts that this was due to knee pain.  Service personnel records may contain confirmation of the Veteran's difficulty with physical training during boot camp.  They should be requested.  The Veteran has also stated that she continued to have problems following her period of active service, to include during drill weekends with the Reserves.  As such, medical records pertaining to her Reserve duty should also be sought.

The record contains a diagnosis of bilateral patellofemoral syndrome, rendered in November 2006.  The Board observes that the Veteran's private physician has provided an opinion regarding the etiology of the claimed bilateral knee disability.  He did not provide a rationale or discuss the Veteran's service history.  As such, his opinion is not an adequate basis on which to decide this claim.  However, competent statements from the Veteran and relatives indicate that she had symptoms in service, and there is a current diagnosis referable to the Veteran's knees.  The Board therefore concludes that a VA examination is necessary to determine whether the current bilateral knee disability is related to any disease or injury in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012). 

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Request from the service department the Veteran's complete service personnel records, to include records regarding her period of active service from 1982 to 1982, and her subsequent service in the Marine Corps Reserve.  

Request from the service department all service treatment records pertaining to the Veteran's Reserve Service.   

If the AOJ is unable to secure any identified records, it must notify the appellant and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify her that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

2.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any currently present bilateral knee disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present disability of either knee is related to any disease or injury in service.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  In reaching his or her conclusion, the examiner should consider both the medical evidence contained in the file and the statements by the Veteran and her relatives.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


